DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  
-  Claim 9 states “a pneumatic system for fluid analysis according to claim 1”.  However, claim 1 has been previously cancelled.  It seems that this is a typo/error.  For examination purposes, claim 9 will be interpreted as “a pneumatic system for fluid analysis according to claim 2”.  

Appropriate correction is required.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-3 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-11 of U.S. Patent No. 10,627,391. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to apparatuses containing the same essential subject matter (See the comparison below).

Application 16854113
US 10,627,391
Claim 2: A pneumatic system for fluid analysis of expiratory and/or inspiratory breath, comprising: 






a connection interface for a pump;






 a buffer volume arranged between said connection interface for the fluid analyzer and said connection interface for the pump, the buffer volume defining a volumetric space configured to enable the pump to operate at a full stroke length and to cancel out pneumatic ripple in the pneumatic system; 

a flow sensor and/or a pressure sensor; 

and a controller configured to calculate a pump stroke force and/or pump frequency 

breath, comprising: 
a pneumatic manifold including: 



a connection interface for a pump unit, 

wherein said connection interface for a pump unit comprises an inlet for passing a fluid from said pump unit and an outlet for passing a fluid to said pump unit;

a buffer volume arranged between said connection interface for the fluid analyser unit and said connection interface for the pump unit, the buffer volume defining a volumetric space configured to enable the pump to operate at a full stroke length and to cancel out pneumatic ripple in the pneumatic system;  

a flow sensor and/or a pressure sensor; 

and a control unit configured to calculate a pump stroke force and/or pump 

Claim 2: The pneumatic system according to claim 1, wherein said connection interface for the fluid analyser unit is configured to send the fluid to and receive a fluid from a cuvette, and wherein said cuvette is configured for electromagnetic radiation measurements.


Claim 9: A fluid analyzing system comprising: 

a pneumatic system for fluid analysis according to claim 1;

 a pump connected to said connection interface for the pump; and


 a fluid analyzer connected to said connection interface for the fluid analyzer; 


wherein said controller is configured to regulate a pump stroke force and/or pump frequency of said pump based on measurements from said flow sensor and/or said pressure sensor for obtaining a constant flow through said pneumatic system during the breath cycle with dynamic pressure.


a pneumatic system for fluid 
analysis according to claim 1;  

a pump unit connected to said connection interface for the pump unit;  and 

a fluid analyser unit connected to said connection interface for the fluid analyser unit;  

wherein said control unit is configured to regulate a pump stroke force and/or pump frequency of said pump unit based on measurements from said flow sensor and/or said pressure sensor for obtaining a constant flow through said pneumatic system during the breath cycle with dynamic pressure.

Claim 9: The system according to claim 8, wherein said pump unit is configured 
to pump the fluid from said fluid analyser unit, through a restrictor, and into the buffer volume before said fluid is pumped out of said pneumatic manifold by said pump unit.
Claim 11: The system according to claim 9, wherein said pneumatic system 



configured for electromagnetic radiation measurements arranged in fluid 
connection to an inlet into said pneumatic system and an outlet of a connection interface for a second fluid analyser unit; so that the fluid to be analysed passes from said inlet into the cuvette and further into said second fluid 
analyser unit via said outlet of said connection interface for the second fluid 
analyser unit.

Claim 11: The system according to claim 8, wherein said pneumatic system further comprises a valve arranged to select between the fluid to be analysed or a reference fluid from a reference inlet.





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.